Matter of Bersani v New York State Dept. of Motor Vehs. (2018 NY Slip Op 06450)





Matter of Bersani v New York State Dept. of Motor Vehs.


2018 NY Slip Op 06450


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (654/18) TP 17-02198.

[*1]IN THE MATTER OF BRETT D. BERSANI, PETITIONER, 
vNEW YORK STATE DEPARTMENT OF MOTOR VEHICLES, RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.